Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                        2007-1191
                                 (Serial No. 07/631,240)




                                 IN RE SANG SU LEE




       Robert E. Bushnell, of Washington, DC, argued for appellant.      With him on the
brief was Richard H. Stern.

        Thomas W. Krause, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Stephen Walsh, Acting
Solicitor, and Raymond T. Chen, Associate Solicitor. Of counsel was Sydney O.
Johnson, Jr., Associate Solicitor.

Appealed from:    United States Patent and Trademark Office,
                  Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                      2007-1191
                               (Serial No. 07/631,240)



                               IN RE SANG SU LEE




                                 JUDGMENT


ON APPEAL from the       United States Patent and Trademark Office
                         Board of Patent Appeals and Interferences

In CASE NO(S).           Serial No. 07/631,240

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:           AFFIRMED. See Fed. Cir. R. 36



Per Curiam (NEWMAN, GAJARSA, and DYK, Circuit Judges).


                                             ENTERED BY ORDER OF THE COURT



DATED:      January 22, 2008                         / s / Jan Horbaly
                                                                   Jan Horbaly, Clerk